Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered June 17, 1985, convicting him of rape in the first degree, robbery in the first degree, robbery in the second degree, unauthorized use of a vehicle in the first degree, and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the complainant was irrefutably impeached by the introduction of prior inconsistent statements regarding the incident and that his alibi was not disproven. Contrary to the defendant’s contention, we find that the evidence adduced at trial, when viewed most favorably to the People, was sufficient to establish the defendant’s *766guilt beyond a reasonable doubt (People v Malizia, 62 NY2d 755, cert denied 469 US 932).
It is well settled that resolution of issues relating to the credibility of witnesses and the weight to be accorded evidence is the province of the jury and its determination may not be overturned lightly on appeal (People v Gebert, 118 AD2d 799; People v Bauer, 113 AD2d 543; People v Rodriguez, 72 AD2d 571). Minor discrepancies between the testimony of witnesses are not sufficient to show that a witness’s testimony is incredible as a matter of law (People v Rosenfeld, 93 AD2d 872). Bracken, J. P., Lawrence, Eiber and Spatt, JJ., concur.